DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot in view of the new ground of rejection over Muchherla; Kishore K. et al. (US 20160117216 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-9, 10, 12-17, 18, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shappir; Assaf et al. (US 9928126 B1) and Muchherla; Kishore K. et al. (US 20160117216 A1).

 	As per claim 1, Shappir et al. a system comprising: a memory component [FIG. 1: memory component 20]; and a processing device, operatively coupled with the memory component [FIG. 1: memory controller coupled memory device 20], to: retrieve markers of programming temperature at which data is written at a first location of the memory component [FIGs. 2, 3, 5; Abstract: program a data unit of a first group of the memory cells, to read the data unit from the first group using at least a threshold  to produce a first readout, and in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds, due to a temperature difference between a time of programming the first group and a time of reading the first group, to program a second group of the memory cells; determining from the temperature at the time the data was programmed if the difference in temperature is greater than a threshold, i.e., outside a temperature range; col. 1: 55-56; the processor records the temperature at programming time; col. 16:55-62]; determine, from a respective marker, whether a sub-range of programming temperature is outside of a temperature range associated with the memory component [FIGs. 2, 3, 5; Abstract; col.6:49-60: in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds, due to a temperature difference between a time of programming the first group and a time of reading the first group, to program a second group of the memory cells; determining from the temperature at the time the data was programmed if the difference in temperature is greater than a threshold, i.e., outside a temperature range; col. 1: 55-56; the processor records the temperature at programming time; col. 16:55-62]; and in response to identifying that the sub-range of programming temperature is outside of the temperature range, program the data written to the first location to a second location when an operating temperature of the memory component returns within the temperature range [FIGs. 2, 3, 5; Abstract; col.6:49-60: in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds, due to a temperature difference between a time of programming the first group and a time of reading the first group, to program a second group of the memory cells; determining from the temperature at the time the data was programmed if the difference in temperature is greater than a threshold, i.e., outside a temperature range; col. 1: 55-56; the processor records the temperature at programming time; col. 16:55-62]. 
 	Shappir does not explicitly disclose retrieving a plurality of markers, each marker being a quantized bin indicating a sub-range of programming temperature at which data is written at a first location of the memory component, determining from a respective marker of the plurality of markers whether the sub-range of programming temperature is outside of a nominal temperature range.
	Muchherla, however, discloses retrieving a plurality of markers, each marker being a quantized bin indicating a sub-range of programming temperature at which data is written at a first location of the memory component [¶0026, 0072, 0076: write temperature information device enables storage of a write temperature indicator coded to indicate an ambient-nominal temperature range in a timeframe in which data is written, storing the write temperature indicator indicating the ambient-nominal temperature range, receiving the temperature indicator indicating the ambient-nominal temperature range with subranges of a total temperature range for the write temperature indicator], determining from a respective marker of the plurality of markers whether the sub-range of programming temperature is outside of a nominal temperature range [¶0075, 0026, 0076: the subranges of the total temperature range define the granularity of the subrange relative to the total temperature range].
 	It would have been obvious to one of ordinary skill in the art, to have retrieving a plurality of markers, each marker being a quantized bin indicating a sub-range of programming temperature at 

 	As per claim 5, Shappir discloses the system of claim 1, wherein each of the first location and the second location comprises a plurality of multiple-bit memory cells [FIG. 2].  	As per claim 6, Shappir discloses the system of claim 5, wherein the plurality of multiple-bit memory cells comprises quad-level cells [FIG. 2].  	As per claim 7, Shappir discloses the system of claim 1, wherein the programming of the data is performed at a granularity level based on at least one of a page level, multiple-page level, codeword level, block level, or a super-block level [FIG. 4].  	As per claim 8, Shappir discloses the system of claim 1, wherein the system uses a priority scheme to determine an order of programming data from a first location to a second location based on the amount by which the programming temperature deviates from the nominal temperature range associated with the memory component [FIGs. 3-5].
	Muchherla discloses nominal-ambient programming temperature [¶0026]. 
 	As per claim 9, Shappir discloses a method comprising: retrieving a plurality of markers that covers an extended range of operating temperature for a memory component [FIG. 2], the memory component comprising a plurality of segments, wherein each marker is associated with a sub-range of program a data unit of a first group of the memory cells, to read the data unit from the first group using at least a threshold  to produce a first readout, and in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds, due to a temperature difference between a time of programming the first group and a time of reading the first group, to program a second group of the memory cells]; determining a programming temperature at which data is written at a first segment of the memory component [FIGs. 2, 3, 5; Abstract; col.6:49-60: in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds, due to a temperature difference between a time of programming the first group and a time of reading the first group, to program a second group of the memory cells]; assigning a marker of the plurality of markers to the first segment, the marker being associated with the sub-range of temperature which the determined programming temperature is within [See FIGs. 2-5 and corresponding detailed description; ; Abstract: program a data unit of a first group of the memory cells, to read the data unit from the first group using at least a threshold  to produce a first readout, and in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds, due to a temperature difference between a time of programming the first group and a time of reading the first group, to program a second group of the memory cells; determining from the temperature at the time the data was programmed if the difference in temperature is greater than a threshold, i.e., outside a temperature range; col. 1: 55-56; the processor records the temperature at programming time; col. 16:55-62]; and in response to identifying from the assigned marker that the programming temperature is outside of a range of nominal temperature, re-programming, by a processing device, a second segment of the memory component by re-writing data from the first segment to the second segment [See FIGs. 2-5 and corresponding detailed description; ; Abstract: program a data unit of a first group of the memory cells, to read the data unit from the first group using at least a threshold  to produce a first readout, and in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds, due to a temperature difference between a time of programming the first group and a time of reading the first group, to program a second group of the memory cells; determining from the temperature at the time the data was programmed if the difference in temperature is greater than a threshold, i.e., outside a temperature range; col. 1: 55-56; the processor records the temperature at programming time; col. 16:55-62]. 
 	Shappir does not explicitly disclose retrieving a plurality of markers, each marker being a quantized bin indicating a sub-range of programming temperature at which data is written at a first location of the memory component, determining from a respective marker of the plurality of markers whether the sub-range of programming temperature is outside of a nominal temperature range.
	Muchherla, however, discloses retrieving a plurality of markers, each marker being a quantized bin indicating a sub-range of programming temperature at which data is written at a first location of the memory component [¶0026, 0072, 0076: write temperature information device enables storage of a write temperature indicator coded to indicate an ambient-nominal temperature range in a timeframe in which data is written, storing the write temperature indicator indicating the ambient-nominal temperature range, receiving the temperature indicator indicating the ambient-nominal temperature range with subranges of a total temperature range for the write temperature indicator], determining from a respective marker of the plurality of markers whether the sub-range of programming temperature is outside of a nominal temperature range [¶0075, 0026, 0076: the subranges of the total temperature range define the granularity of the subrange relative to the total temperature range].
 	It would have been obvious to one of ordinary skill in the art, to have retrieving a plurality of markers, each marker being a quantized bin indicating a sub-range of programming temperature at which data is written at a first location of the memory component, and determining from a respective marker of the plurality of markers whether the sub-range of programming temperature is outside of a nominal temperature range, in order to provide methods for temperature related error management (¶0002). 

 	As per claim 10, Shappir discloses the method of claim 9, wherein the method further comprises: prior to re-programming the second segment of the memory component, determining that the memory component is currently within the range of nominal temperature [FIGs. 2, 3, 5; Abstract; col.6:49-60: in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds, due to a temperature difference between a time of programming the first group and a time of reading the first group, to program a second group of the memory cells]. 

 	As per claim 12, Shappir discloses the method of claim 9, wherein each segment of the memory component comprises a plurality of multiple-bit memory cells [FIG. 2].  	As per claim 13, Shappir discloses the method of claim 12, wherein the plurality of multiple-bit memory cells comprises quad-level cells [FIG. 2].  	As per claim 14, Shappir discloses the method of claim 9, wherein the extended range of operating temperature exceeds the range of nominal temperature [FIGs. 2-5].  	As per claim 15, Shappir discloses the method of claim 14, wherein the extended range of operating temperature spans from -40.degree. C. to 105.degree. C [See FIG. 2; the claimed feature is simply a matter of design choice].  	As per claim 16, Shappir discloses the method of claim 14, wherein the range of nominal temperature spans from 25.degree. C. to 45.degree. C C [See FIG. 2; the claimed feature is simply a matter of design choice]. 

 	As per claim 18, the rationale in the rejection of claims 1 and 9 is herein incorporated.

 	As per claim 19, the rationale in the rejection of claim 10 is herein incorporated.

 	As per claim 20, the rationale in the rejection of claim 13 is herein incorporated
Claims 2-4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shappir; Assaf et al. (US 9928126 B1), Muchherla; Kishore K. et al. (US 20160117216 A1), and Atwell; William Daune et al. (US 6646941 B1).

 	As per claim 2, Shappir does not explicitly disclose the system of claim 1, wherein the processing device is further to: determine that the system is at an idle state, wherein the programming of the data from the first location to the second location is further in response to determining that the system is at the idle state. 
 	Atwell, however, discloses the system of claim 1, wherein the processing device is further to: determine that the system is at an idle state, wherein the programming of the data from the first location to the second location is further in response to determining that the system is at the idle state [col. 3:4-15: in in response to a control signal placing each memory cell in a first portion in a sleep state while maintaining and refreshing and programming memory cells in a second potion of the memory].
 	It would have been obvious to one of ordinary skill in the art to have a system wherein the processing device is further to: determine that the system is at an idle state, wherein the programming 
Muchherla further discloses respective marker of the plurality of markers indicating sub-range of programming temperature [¶0026, 0076]. 	As per claim 11, Atwell discloses the method of claim 10, wherein method further comprises: prior to re-programming the second segment of the memory component, determining that the memory component is currently idle [col. 3:4-15: in in response to a control signal placing each memory cell in a first portion in a sleep state while maintaining and refreshing and programming memory cells in a second potion of the memory]. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Confalonieri; Emanuele et al. (US 10339983 B1) discloses tracking different temperature ranges to know the temperature at which data was written without storing an indicator along with the written data. Achtenberg; Stella et al. (US 20180374548 A1) discloses write command includes indicators such as temperature range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Respectfully Submitted,
USPTO

Dated:   February 11, 2020			By: /MARDOCHEE CHERY/ 
Primary Examiner 
Art Unit 2133                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246